     Case 3:21-cv-00176-RFB-CLB Document 153 Filed 07/30/21 Page 1 of 1



 1
 2
 3
 4                                 UNITED STATES DISTRICT COURT
 5                                         DISTRICT OF NEVADA
 6                                                    ***
                                                               Case No. 3:21-cv-00176-RFB-CLB
 7    ZANE M. FLOYD,
                                                                      ORDER TO PRODUCE
 8                       Plaintiff,                                 FOR VIDEOCONFERENCE
 9             v.                                                    ZANE M. FLOYD, #66514

10    CHARLES DANIESL, et al,
11                       Defendants.
12
         TO:        WILLIAM GITTERE, WARDEN, ELY STATE PRISON, ELY NV
13
14
15           THE COURT HEREBY FINDS that ZANE M. FLOYD, #66514, is presently in custody
16    of the Nevada Department of Corrections, located at Ely State Prison, Ely, Nevada.
17           IT IS HEREBY ORDERED that the Warden of Ely State Prison, or his designee,
18    shall arrange for and produce ZANE M. FLOYD, #66514, on or about Friday, August
19    20, 2021, at    the   hour      of    1 1 :00   a.m.,   for   a   videoconference    hearing   by
20    zoomgov technology in the instant matter, and arrange for his appearance on said date as
21    ordered and directed by the Court entitled above, until ZANE M. FLOYD, #66514, is
22    released and discharged by the said       Court;   and that ZANE M. FLOYD, #66514, shall
23    thereafter be returned to the custody of the Warden, Ely State Prison, Ely, Nevada,
24    under safe and secure conduct.
25
26          DATED this 30th day of July, 2021.

27                                                          __________________________________
                                                            RICHARD F. BOULWARE, II
28                                                          UNITED STATES DISTRICT JUDGE
